DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.

Response to Arguments
	The filing of November 24, 2021 has been fully considered.  The arguments traversing the written description are not persuasive.  Applicants argue that the written description and enablement requirements pertain to the claimed invention, and therefore the rejections must be limited to discussing the claim language.  For example, Applicant contends “Claim 1 does not claim ‘how fluid flow is achieved,’” and further contends “Claim 1 does not claim ‘how the filling module is coupled to the transfer module,’” and still further contends “Claim 1 does not claim a ‘mechanism [that] allows for this rotation.”  These arguments are not persuasive.  Claim 1 recites a medication compounding system.  The broadest reasonable interpretation of the term “compounding system” in the context of the present application is a device which combines medications e.g. paragraph 0003 and figure 3 of Kircher (US 2002/0035412), and see also figure 1 and column 1, lines 23-48 of Martucci (US 5,927,349).  The use of the term “compounding system” in the context of the present application, for example in paragraphs 0003 and 0050 of the specification, is consistent with the commonly understood meaning of the term.  The description of the operation of the device in paragraphs 0053-0054 of the specification is also consistent with the commonly understood meaning of the term.  Under the broadest reasonable interpretation of the claims in light of the specification, in order to enable and show possession of a medication compounding system having the claimed configuration of rotatable modules, the present application must disclose how the medication is withdrawn from the medication container, passed through the transfer cartridge, and to the filling ports of the filling module.  This does not amount to requiring Applicant to “described features that are not claimed,” but instead merely amounts to requiring enablement and possession of an operable compounding system.  
	Additionally, claim 1 recites “the medication compounding system is configured to… provide for a medication to be withdrawn from the selected medication container to the respective transfer cartridge.”  Referring to figure 4B which shows the elected species, in order for the medication to be withdrawn from the container (424) and reach the transfer cartridge (412), the medication module and the transfer module must be rotated and aligned, a fluid connection between the container and the transfer cartridge 
	Furthermore, although claim 1 does not explicitly state that the medication flows to the filling module, the claim does require this subject matter because they are directed to a medication compounding system.  As discussed above, the broadest reasonable interpretation of the term “compounding system” in the context of the present application is a device which combines medications from two or more source containers into one final container; in the context of this application and the elected species, this means that the medication must reach the filling port (462).  This subject matter is also required by the explicit language of claim 1 in that the claim recites that the filling module has “a plurality of filling ports;” in order for a structure to constitute a filling port, it must be capable of filling.  Accordingly, in addition to disclose how fluid flow from the container to the transfer cartridge is achieved as discussed above, the application must also disclose how fluid from the transfer cartridge to the filling module is achieved.  As discussed on pages 4-5 of the previous office action, the present application does not disclose how rotation and alignment is achieved, and does not disclose how fluid flow is achieved.
	In view of the above, the arguments are correct in observing that certain words and phrases used in the written description and enablement rejections do not actually appear in the claims, but nonetheless the arguments do not overcome the rejections.
the specifics of how these functions are achieved.  In this regard, it is important to note that the written description rejection is not a new matter rejection, but instead is a possession rejection.  MPEP 2163.03 states, “[a]n original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”  Accordingly, it is not sufficient to point to portions of the specification which state that the functions are performed.  In order to show that Applicants had possession of a compounding system in the claimed configuration, the specification must describe how the functioned is performed.  In other words, how does the transfer module engage the medication module, how does the transfer module engage the filling module, and how is fluid flow actuated?  How does the filling module rotate, how does the transfer module rotate, and do the rotate independently or together?  Regarding claims 7 and 16, how is the diluent container connected to the transfer module and/or the filling port?  Because the cited portions of the specification merely state that the function occurs but does not disclose how the claimed structures perform the function, the cited portions of the specification do not show that 
	The arguments regarding the enablement rejection are also not persuasive.  The arguments cite paragraphs 0027, 0029, 0048, 0054, and figures 4A-4C as enabling the pending claims.  As discussed above, the portions of the specification do not explain the specifics of how the device functions.  How does the transfer module engage the medication module, how does the transfer module engage the filling module, and how is fluid flow actuated?  How does the filling module rotate, how does the transfer module rotate, and do the rotate independently or together?  Regarding claims 7 and 16, how is the diluent container fluidly connected to any other portion of the system?  The cited portions of the specification do not explain specifically how the claimed configuration of rotatable modules operate as a compounding device, and therefore do not enable one skilled in the art to make and use the claimed invention.
	Additionally, the arguments cite paragraphs 0027, 0029, and 0048 of the specification regarding the use of pumps, but these portions of the specification are not referring to the elected invention. The portion of the specification corresponding to the elected invention does not include any discussion of pumps.  The description of the first and second axes of rotation in claim 1 is referring to species B, figures 4A-4C, whereas the pumps are shown and described with respect to species A, figures 3A-3D.  In this regard, Applicant cites the Callicrate precedent to ostensibly support the idea that “any part of the specification can support an enabling disclosure.”  However, the holding of 
	The drawings in the present application are essentially conceptual or aesthetic depictions which do not include the level of detail necessary to make and use the device, and the specification also does not provide the necessary level of detail. It is unclear from the disclosure how the medication containers (424) are accessed, how the transfer module (410) transfers fluids, how the transfer module (410) is operatively coupled with the medication containers (424), how the filling module (460) is actuated, how fluid flow is actuated or induced, how the diluent module (440) is fluidly coupled to any other portion of the system, and the like. 
	For all the reasons above, the remarks of November 24, 2021 do not show enablement and show possession of a medication compounding system having the claimed configuration of rotatable modules.
	The comments and explanations below are also responsive to the filing of November 24, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite that the system is capable of withdrawing medication from a medication container to the transfer cartridge, wherein the medication module, transfer module, and filling module are each rotatable.  The figures and the specification do not describe this device in sufficient detail to show possession of this subject matter.  Additionally, as discussed above, the claimed system is a compounding system, and in the context of the present application and the commonly understood meaning in the art the term “compounding system” means that the device transfers from source containers to a final container; this function is also recited explicitly in claims 5 and 14 (“…directed to the respective filling port.”).  The following aspects of the invention are not disclosed in the figures or specification.  

Further regarding transfer of fluid in the manner and configuration claimed, the application does not disclose how the filling module is coupled to the transfer module.  In particular, it is not clear whether the modules are independently rotatable or rotated together, and the details of the fluid coupling are not described.  It is not clear how fluid is drawn from the medication container to the transfer cartridge.  It is also not clear how the fluid then passes to the filling port.  The disclosure does not provide the details of how the structures are coupled to each other, which are necessary to show possession of a compounding device having the configuration and function recited in the claims.

Claims 7 and 16 additionally recite a diluent module.  Paragraph 0042 discloses broadly that the diluent (342) is coupled to the system (300).  The specification and drawings do not describe or show any fluid communication between the diluent and the remainder of the system.  Figures 4A-4C merely show a half circle (440) which and projection (444), and there is no description of how the diluent module is fluidly coupled to any other portion of the system.  The disclosure does not teach the fluid connections and components necessary to incorporate the diluent in an operable compounding machine.
In summation of the above, the description and drawings do not teach the fluid connections and other structures and mechanisms necessary to yield an operable device, do not show how any component moves or is actuated, and do not show the components of the pumps (318), cartridges (316), or the like.  The drawings are essentially conceptual or artistic representations – they do not show how the structures are operably connected and do not show how the system operates.  For the reasons set forth above, the disclosure and drawings are insufficiently specific to show possession of an operable device.

Claims 1-7, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 13 recite that the system is capable of withdrawing medication from a medication container to the transfer cartridge, wherein the medication module, transfer module, and filling module are each rotatable.  The figures and the specification do not describe this device in sufficient detail to enable this subject matter.  Additionally, as discussed above, the claimed system is a compounding system, and in the context of the present application and the commonly understood meaning in the art this means that the device transfers from source containers to a final container; this function is also recited explicitly in claims 5 and 14 (“…directed to the respective filling port.”).  The following aspects of the invention are not disclosed in the figures or specification.  
Regarding the transfer of fluid in the manner and configuration claimed, the application does not disclose how fluid flow is achieved.  It is unclear whether the fluid flow is actuated by a pump or another structure.  Paragraph 0048 of the specification discloses a pump, but no details are disclosed and this portion of the specification does not appear to be referring to the elected species.  In the event that a pump is used, it is unclear where the pump is, how it connects to the transfer cartridge, and how it is actuated; it is further unclear whether there is one pump per transfer cartridge or one pump that connects to all of the transfer cartridges.  Are all of the pumps actuated in 
Further regarding transfer of fluid in the manner and configuration claimed, the application does not disclose how the filling module is coupled to the transfer module.  In particular, it is not clear whether the modules are independently rotatable or rotated together, and the details of the fluid coupling are not described.  It is not clear how fluid is drawn from the medication container to the transfer cartridge.  It is also not clear how the fluid then passes to the filling port.  The disclosure does not provide the details of how the structures are coupled to each other, which are necessary to enable one skilled in the art to make and use a compounding device having the configuration and function recited in the claims.
The claims require that the transfer cartridge and medication container are aligned and coupled, and that the transfer cartridge and medication container are on separate rotatable modules.  What mechanism allows for this rotation, and how many actuators are required?  Does each module have its own rotary actuator, or is a single rotary actuator selectively coupled to one of the arrays before rotating it?  The disclosure does not provide the details of how the structures are actuated and aligned, which are necessary to 
Claims 7 and 16 additionally recite a diluent module.  Paragraph 0042 discloses broadly that the diluent (342) is coupled to the system (300).  The specification and drawings do not describe or show any fluid communication between the diluent and the remainder of the system.  Figures 4A-4C merely show a half circle (440) which and projection (444), and there is no description of how the diluent module is fluidly coupled to any other portion of the system.  The disclosure does not teach the fluid connections and components necessary to incorporate the diluent in an operable compounding machine, and therefore does not enable one skilled in the art to make and use this system.
In summation of the above, the description and drawings do not teach the fluid connections and other structures and mechanisms necessary to yield an operable device, do not show how any component moves or is actuated, and do not show the components of the pumps (318), cartridges (316), or the like.  The drawings are essentially conceptual artistic representations – they do not show how the structures are operably connected and do not show how the system operates.  For the reasons set forth above, the disclosure and drawings are insufficiently specific to enable one skilled in the art to make and use the compounding device having the configuration of rotatable modules set forth in the claims.
In regards to the Wands factors, Examiner notes that the state of the prior art is demonstrated by the references cited on the attached PTO-892, the amount of direction 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799